DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, filed 12 July 2021, with respect to the rejections under 35 USC 112 and 35 USC 103 have been fully considered and are persuasive.  The rejections under 35 USC 112 and 35 USC 103 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Alain M. Leclerc on 19 July 2021.
The application has been amended as follows: 
1. (Currently Amended) A vertically retractable panel bed for movement of a retractable bed base and assorted sleeping mattress between a deployed horizontal position for sleeping and a retracted vertical position for temporary stowage and display, said retractable panel bed comprising: a frame comprising a pair of side walls and a top wall defining a inner space sized and shaped for receiving said retractable panel bed base and mattress while in vertical storage position while leaving a clearance gap between said frame walls and said retractable bed base, said retractable bed base having an inner surface for supporting said assorted sleeping mattress and an outer panel surface for displaying an outer panel when said retractable panel bed base is in a vertical retracted position in the space within said frame, from fully closed to fully open into its open-flap position by contact with the retractable panel bed base when said retractable panel bed base is moved to the horizontal position for sleeping.

9. (Currently Amended) A safety device for a vertically retractable panel bed comprising a frame and a displaceable bed base removably storable in a bed- receiving space of the frame defined by a pair of side walls, the safety device comprising: at least one flap hingedly mounted to one of the side walls of the frame by at least one spring-loaded hinge, said at least one flap openable and closable to selectively allow and block access to a clearance gap maintained between the displaceable bed base and one of the side walls wherein said at least on flap being sized and shaped to cover said clearance gap by partial overlap on said displaceable bed base and wherein when said at least one flap is open, said at least one flap overlaps a corner of the displaceable bed base stored in the bed- receiving space such that said corner abuts and automatically urges from fully closed to fully open said at least one flap to open as the displaceable bed base is removed from the bed-receiving space, said at least one spring-loaded hinge biases said at least one flap is an open position to maintain said clearance gap access until the displaceable bed base is fully stored in the bed-receiving space at which point the spring-loaded hinge can bias said at least one flap in a closed position thereby blocking access to said clearance gap.

Allowable Subject Matter
Claims 1, 3-4, and 6-10 are allowed.
Applicant’s arguments are persuasive.
Regarding independent claims 1 and 9, Examiner notes that the primary reference Whitford and secondary references Grubb and Burchett are particularly relevant. Whitford teaches a panel bed (see Figs. 2-3) but fails to teach Applicant’s claimed “at least one flap hingedly mounted to a said side wall by at least one spring-loaded hinge allowing a closed-flap position when the bed is in retracted vertical position and a open-flap position when the bed is deployed horizontal position for sleeping.”  While Grubb teaches at least one flap mounted to a side wall (Figs. 1-2 elements 110 and 120) and Burchett also teaches at least one flap mounted to a side wall (Fig. 1 elements 20 and 22), Grubb and Burchett fail to teach Applicant’s “wherein said flap is sized and shaped to cover and bridge the clearance gap by partial overlap with the outer panel when in a closed-flap position and wherein said flap is automatically urged from fully closed to fully open into its open-flap position by contact with the retractable panel bed base when said retractable panel bed base is moved to the horizontal position for sleeping.” In other words, while the structure of the flaps taught by Grubb and Burchett are capable of being urged open by contact with the retractable panel bed base during a portion of the retraction (i.e. partially open flaps in contact during partially retracted panel bed base), they fail to teach “said flap is automatically urged from fully closed to fully open into its open-flap position.” In other words, Applicant’s invention comprises structure that is in full contact throughout the entirety of the retraction. Neither Grubb, Burchett, nor the prior art (see PTO-892) cure the deficiencies of Whitford, nor do they teach or make obvious the structure of Applicant’s claimed invention.
The dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE SUN/Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        7/23/2021